Reason for Allowance
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The following is an examiner’s statement of reasons for allowance:
References Tucker et al (US 2006/0120733), Wilkinson et al (US 2012/0154062), Sinclair et al (US 2018/0294946) and Nishioka et al (US 2021/0099230) are cited because they are pertinent to the method and apparatus for synchronizing transfer over an optical link.  However, none of the cited references teaches or suggests a synchronizer for synchronizing transfer over an optical link comprising, in combination with other elements, the further arrangements of a tracking optical timing source in communication with the frequency reference oscillator and comprises a tracking frequency comb and that: receives, by the tracking frequency comb, the frequency reference signal from the frequency reference oscillator; produces, by the tracking frequency comb, a tracking comb signal; receives, tracking comb feedback from a signal processor-controller; produces a tracking optical timing signal based on the tracking comb feedback; a comb timing discriminator in communication with the tracking optical timing source and a clock frequency comb and that: receives the tracking comb signal from the tracking optical timing source; receives a clock comb signal from the clock frequency comb; and produces an clock comb-tracking comb time offset from the clock comb signal and the tracking comb signal; the clock frequency comb in communication with the clock frequency comb, the frequency reference oscillator, and a bidirectional terminal and that: receives the frequency reference signal from the frequency reference oscillator; produces the clock comb signal based on the frequency reference signal; produces a clock output based on the frequency reference signal; and communicates the clock comb signal to the comb timing discriminator and a bidirectional terminal; the signal processor-controller in communication with the tracking optical timing source, a time-frequency offset measurement system, and the comb timing discriminator and that: receives the clock comb-tracking comb time offset from the comb timing discriminator; receives a time-frequency offset signals from the time-frequency offset measurement system; 37produces, based on the clock comb-tracking comb time offset and the time- frequency offset signals, the tracking comb feedback and local one-way data; the time-frequency offset measurement system in communication with the tracking optical timing source, the bidirectional terminal, and the signal processor-controller; comprises a second comb timing discriminator; and that: receives the tracking optical timing signal from the tracking optical timing source; receives an incoming optical timing signals from the bidirectional terminal; produces the time-frequency offset signals from the tracking optical timing signal and the incoming optical timing signals; and communicates the time-frequency offset signals to the signal processor-controller; and the bidirectional terminal in communication with the clock frequency comb and the time- frequency offset measurement system and that: receives the clock comb signal from the clock frequency comb; receives synchronization data from an optical link, the synchronization data comprising incoming optical timing signals; communicates the incoming optical timing signals to time-frequency offset measurement system from the optical link; and communicates the clock comb signal to the optical link from the clock frequency comb as part of the synchronization data as recited in claim 1 and similar limitations as recited in the corresponding method claim 11 and further limitations of the dependent claims 2-10 and 12-20.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON NGUYEN VO whose telephone number is (571)272-3018.  The examiner can normally be reached on 9:00 - 6:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Kenneth N. Vanderpuye, can be reached at (571) 272-3078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DON N VO/Primary Examiner, Art Unit 2636